Citation Nr: 0801463	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  03-05 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial increased rating for neurogenic 
bladder, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1990 to 
October 1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
and assigned a 10 percent rating, from February 22, 2002.  
The veteran filed a timely appeal with respect to that 
rating.  

In June 2006, the Board remanded this issue to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the AMC returned the case to the Board for appellate review.

During the course of the appeal, the veteran's evaluation for 
service-connected neurogenic bladder was increased to 20 
percent effective from February 22, 2002, and to 40 percent 
effective from March 24, 2007.  The United States Court of 
Appeals for Veterans Claims (Court) has held that on a claim 
for an original or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   
The Court further held that, where a claimant has filed a 
notice of disagreement as to a RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  Thus, the issue remains in 
appellate status. 


FINDINGS OF FACT

1.  For the period prior to March 24, 2007, the veteran's 
service-connected neurogenic bladder was characterized by 
daytime voiding intervals of 1 to 2 hours, nocturia 0 to 1 
times per night, and sporadic incontinence.  The use of 
appliances or absorbent pads requiring changing 2 to 4 times 
per day, daytime voiding intervals of less than one hour, and 
nocturia 5 or more times per night were not exhibited.  

2.  Since March 24, 2007, the veteran's service-connected 
neurogenic bladder has been characterized by daytime voiding 
intervals of 1 to 2 hours, nocturia 5 times per night, and 
sporadic incontinence.  The use of appliances or absorbent 
pads requiring changing 4 or more times per day was not 
exhibited. 


CONCLUSIONS OF LAW

1.  For the period prior to March 24, 2007, the criteria for 
the assignment of an initial rating in excess of 20 percent 
for service-connected neurogenic bladder were not met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.10, 
4.115, Diagnostic Code 7542 (2007).   

2.  Since March 24, 2007, the criteria for the assignment of 
an initial rating in excess of 40 percent for service-
connected neurogenic bladder have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.10, 4.115, 
Diagnostic Code 7542 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated February 2004, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for a higher initial evaluation; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was essentially instructed to submit 
any evidence in his possession that pertained to his claim. 
 In July 2006, the RO also notified the veteran of the 
process by which initial disability ratings and effective 
dates are established.   
Since this claim is the appeal of an initial rating, fully 
satisfactory notice was delivered after it was adjudicated. 
 However, the RO subsequently readjudicated the claim based 
on all the evidence in October 2005.  The veteran was able to 
participate effectively in the processing of his claim. 
 There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.

Increased Initial Evaluation for Neurogenic Bladder

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The veteran's disorder is rated under Diagnostic Code 7542 
for neurogenic bladder under diseases of the genitourinary 
system in VA's Schedule for Rating Disabilities, and is rated 
as voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 
7542.  By rating decision dated May 2007, the veteran's 
evaluation for neurogenic bladder was increased to 40 
percent.  The issue in this case, therefore, is whether the 
veteran is entitled to an initial evaluation in excess of 20 
percent and a current rating of greater than 40 percent.  

Voiding dysfunction is rated as urine leakage, frequency, or 
obstructed voiding.  Under urine leakage, a 40 percent rating 
is warranted for urine leakage requiring the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day.  A 60 percent rating is warranted for urine leakage 
requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day.  
38 C.F.R.  § 4.115a.  

Under urinary frequency, a 20 percent rating is warranted for 
daytime voiding interval between one and two hours, or 
awakening to void three to four times per night.  A 40 
percent rating is warranted for daytime voiding interval less 
than one hour, or awakening to void five or more times per 
night.  38 C.F.R. § 4.115a.  

Under obstructed voiding, a 30 percent rating is warranted 
for urinary retention requiring intermittent or continuous 
catheterization.  38 C.F.R. § 4.115a.   

For the period prior to March 24, 2007

In December 2002, service connection was granted for 
neurogenic bladder and a 10 percent rating assigned, 
effective from February 22, 2002, the date of the veteran's 
original claim.  In October 2005, the evaluation was 
increased to 20 percent, effective from February 22, 2002.  
The evidence does not show that a higher rating is warranted 
for this period of time.  

The veteran received a VA examination in October 2002.  At 
that time, the veteran reported voiding 5 to 6 times per day.  
He did not experience nocturia.  There were sporadic episodes 
of urine leakage, but the veteran did not require appliances 
or absorbent pads.  There had been no catheterization, 
dilation, medication, or other treatment for urinary 
obstruction.  

A December 2002 intravenous urogram reflected prompt and 
symmetric excretion from the kidneys.  There were no urinary 
calculi or strictures.  The bladder was normal with near-
complete emptying.  There was no hydronephrosis.  Findings 
were normal.  A May 2004 urinalysis was also normal.  

A urology consult took place in March 2005.  At that time, 
nocturia 0 to 1 times per night was reported.  The veteran 
continued to report sporadic episodes of incontinence.  
Daytime voiding intervals were not recorded.  

In September 2005, the veteran received a second VA 
examination.  The veteran reported daytime voiding frequency 
of 1 to 2 hours and "rare" nocturia.  Sporadic episodes of 
incontinence came on without warning, but the veteran did not 
report using appliances or absorbent pads.  

In October 2005, the veteran reported voiding up to every 
hour during flare-ups of his disorder.  Sporadic incontinence 
continued, with some episodes more severe than others.  By 
rating decision dated in October 2005, the veteran's service-
connected neurogenic bladder evaluation was increased to 20 
percent, effective February 22, 2002, the date of the 
veteran's original claim.

The veteran's service-connected neurogenic bladder warranted 
no more than a 20 percent evaluation prior to March 24, 2007, 
manifested by a daytime voiding interval between 1 to 2 
hours.  Prior to March 24, 2007, there were no reports of 
daytime voiding intervals of less than 1 hour, nocturia 2 or 
more times per night, or the use of appliances or absorbent 
pads to combat urine leakage.  Without competent evidence of 
such symptoms, an evaluation higher than 20 percent prior to 
March 24, 2007, was not warranted.  38 C.F.R. § 4.115, 
Diagnostic Code 7542. 

From March 24, 2007

On March 24, 2007, the veteran reported for a third VA 
examination.  Daytime urinary frequency was reported as 1 to 
2 hours.  Nocturia, which had previously been rare, was now 
reported at 5 times per night.  The veteran continued to 
complain of sporadic urinary leakage, but still did not 
require appliances or absorbent material.  Post-void 
residuals were 150 cc, indicating some obstructive 
symptomatology, but there was no history of catheterization 
or dilation.  No renal dysfunction was reported.  Examination 
of the bladder, urethra, and perineum was normal.  

From March 24, 2007, the veteran's disorder was manifested by 
nocturia 5 times per night.  The veteran did not report the 
use of appliances or absorbent material requiring changing 
more than 4 times per day.  Thus, an evaluation higher than 
40 percent since March 24, 2007, is not warranted.  38 C.F.R. 
§ 4.115, Diagnostic Code 7542.

The evidence does not suggest that an extraschedular rating 
should be considered.  The Board does not have the authority 
to assign, in the first instance, a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1), and given 
the circumstances of this case, there is no basis to refer 
the matter to designated VA officials for consideration of an 
extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 377 
(1996).

Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are 
limited to cases in which there is an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular rating standards.  There is no showing 
that his disability required frequent hospitalizations and no 
objective evidence that it provides a marked interference 
with employment.  

The Board also finds that no other potentially applicable 
diagnostic code affords the veteran a higher evaluation for 
neurogenic bladder either prior to, or from March 24, 2007.  
The veteran is not status post suprapubic cystotomy, which 
would entitle him to a 100 percent rating under Diagnostic 
Code 7516.  Nor have multiple urethroperineal fistulae been 
shown; thus, a 100 percent rating under Diagnostic Code 7519 
is not for application.  Finally, there is no evidence of 
malignant neoplasms of the genito-urinary system which would 
warrant a 100 percent rating under Diagnostic Code 7528.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign higher initial evaluations for service 
connected neurogenic bladder.  Thus, the preponderance of the 
evidence is against the veteran's increased initial 
evaluation claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990). 


ORDER

Entitlement to an initial increased rating for neurogenic 
bladder, currently rated at 40 percent is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


